DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizoguchi (US 4795293).
Regarding claim 1, Mizoguchi discloses an angle head holder installed on a spindle 3 having a positioning block 8 mounted on its outer surface with a constraining groove.
The angle head holder comprises a body base 1, a driving shaft 4 is disposed in the body base and is mounted to the spindle. A holder assembly 13 is rotatably disposed in the body base and is driven to rotate by the driving shaft. An axial direction forms an included angle with an axial direction of the driving shaft.
A positioning device has a fixing ring sleeved on the base body and having a receiving slot 10 formed thereon. An adjusting assembly has a connecting block 7 detachably mounted to the fixing ring and having a receiving groove formed therein. A positioning pin 9 is mounted in the receiving groove of the connecting block, protruding out of one of two ends of the receiving groove, and having a retaining groove communicating with the receiving slot of the fixing ring via the receiving groove of the connecting block (which is part of the connecting block, which mounts to the base body adjacent to the receiving slot). At least one lever pin 11 is detachably mounted in the receiving slot of the fixing ring and the retaining groove of the positioning pin. A distance between the connecting block and the fixing ring is adjustable (during installation and/or removal of said connecting block), and a section of the positioning pin protruding out of the receiving groove is limited by the constraining groove of the positioning block.

    PNG
    media_image1.png
    724
    735
    media_image1.png
    Greyscale


Regarding claim 2, Mizoguchi discloses the positioning device having at least one extension block 1a mounted between the fixing ring and the connecting block.
Allowable Subject Matter
Claims 3-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dodds (USPG 20150209925), Satou (USPG 20140271014), JP 3183660, Dodds (USPG 20140018219), Dodds (USPG 20130190153), Conroy et al. (US 8128323), JP 4565199, Chen (US 7563062), Bryan (USPG 20080093094) and Lewis et al. (US 5697739) all disclose elements of, or similar to the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603. The examiner can normally be reached M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alan Snyder/Primary Examiner, Art Unit 3722